Citation Nr: 0415475	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for impaired vision.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the spine.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the knees.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the hips.

6.  Entitlement to a rating in excess of 10 percent for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Columbia, 
South Carolina, which in pertinent part, confirmed and 
continued a 10 percent disability rating for service-
connected hemorrhoids.  This case is also on appeal from an 
April 2003 decision by the RO in Columbia, South Carolina, 
which in pertinent part, found no new and material evidence 
had been submitted to reopen previously denied claims of 
entitlement to service connection for PTSD, impaired vision, 
and degenerative arthritis of the spine, knees, and hips.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in August 2003.  

Additionally, in the veteran's VA Form 9, submitted in August 
2003, he raised an issue relating to hypo-pancreas disorder.  
As this issue is not currently in appellate status it is 
referred to the RO for appropriate action.

Also, in the veteran's VA Form 9, dated August 2003, he again 
raised the issues of service connection for a thyroid 
disorder and numbness in his hands and feet.  These issues 
were previously adjudicated by the RO.  Both issues are 
referred back to the RO and they should be adjudicated as 
claims to reopen based on whether new and material evidence 
has been submitted.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

During the veteran's August 2003 videoconference, he 
testified that he received treatment for PTSD from the VA 
clinic in Greenville, South Carolina and from the VA medical 
center (VAMC) in Columbia, South Carolina.  He further 
reported that he had an appointment in September 2003.  The 
RO should contact the VA clinic in Greenville, South 
Carolina, and the VAMC in Columbia, South Carolina, and 
obtain all the veteran's treatment records pertaining to 
psychiatric treatment dated February 2003 to the present.

Furthermore, during the veteran's videoconference, he 
reported treatment at the VA clinic in Greenville, South 
Carolina, due to his vision impairment.  The RO should 
contact the VA clinic in Greenville, South Carolina, and 
obtain all treatment records dated February 2003 to the 
present, which deal with treatment for the veteran's vision 
impairment.

In connection with VA's duty to assist, it is imperative that 
VA undertake all appropriate action to obtain outstanding, 
potentially relevant records of which it has been put on 
notice.  See 38 U.S.C.A. § 5103A(c)(3).  During the veteran's 
August 2003 videoconference hearing, he testified that in 
1997 he began receiving social security disability benefits 
from the Social Security Administration (SSA) due partly to 
his arthritis disorder.  The RO should contact the Social 
Security Administration (SSA) and obtain a copy of any 
favorable or unfavorable disability determination along with 
all supporting medical records used to reach a decision.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, 
when requesting the above referenced records, the RO should 
follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) 
(2003), as regards requesting records from Federal 
facilities.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the current severity of the veteran's service-
connected hemorrhoids. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disabilities and 
which have not already been made part 
of the record.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including all treatment records from 
the VA clinic in Greenville, South 
Carolina and from the VA medical center 
(VAMC) in Columbia, South Carolina, 
dated February 2003 to the present.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should contact the SSA and 
obtain a copy of any favorable 
disability determination, with all 
supporting medical records.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c)(2) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

4.  The RO should schedule the veteran 
for a VA examination to assess the 
severity of his service-connected 
hemorrhoids.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner who 
evaluates the veteran's hemorrhoids 
should describe the severity of the 
veteran's hemorrhoids in terms 
consistent with the criteria outlined 
in the applicable rating criteria.  38 
C.F.R. § 4.114, Diagnostic Code 7336 
(2003).  The examiner's report should 
provide all current complaints, 
symptoms, clinical findings, 
manifestations, and diagnoses referable 
to hemorrhoids.  All findings should be 
reported in detail.  A complete 
rationale for any opinion expressed 
must be provided. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




